Citation Nr: 1119313	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disorder.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella, right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella, left knee.

5.  Entitlement to a compensable initial evaluation, prior to April 27, 2009, for synovial cyst, right wrist.

6.  Entitlement to an evaluation in excess of 10 percent, since April 27, 2009, for synovial cyst, right wrist.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, L4-L5.

8.  Entitlement to a compensable initial evaluation for residuals of a right foot injury.

9.  Entitlement to a compensable initial evaluation, prior to April 27, 2009, for degenerative arthritis of the 1st metatarsal joint, left foot, with numbness.

10.  Entitlement to an evaluation in excess of 10 percent, since April 27, 2009, for degenerative arthritis of the 1st metatarsal joint, left foot, with numbness.

11.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

12.  Entitlement to a compensable initial evaluation for pseudofolliculitis barbae.

13.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

14.  Entitlement to an evaluation in excess of 10 percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to September 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2007, the Veteran raised an additional claim seeking service connection for acoustic neuroma of the left ear, with tingling and numbness in the face and equilibrium problems.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  

The issues of service connection for a bilateral ankle disorder, and increased evaluations for the Veteran's bilateral knee disorders, bilateral foot disorders, and left ear hearing loss are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

At his November 2010 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal concerning the issues of entitlement to service connection for right ear hearing loss; entitlement to a compensable initial evaluation, prior to April 27, 2009, for synovial cyst, right wrist; entitlement to an evaluation in excess of 10 percent, since April 27, 2009, for synovial cyst, right wrist; entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, L4-L5; entitlement to an initial evaluation in excess of 10 percent for hypertension; entitlement to a compensable initial evaluation for pseudofolliculitis barbae; and entitlement to an initial evaluation in excess of 10 percent for tinnitus.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for right ear hearing loss; entitlement to a compensable initial evaluation, prior to April 27, 2009, for synovial cyst, right wrist; entitlement to an evaluation in excess of 10 percent, since April 27, 2009, for synovial cyst, right wrist; entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, L4-L5; entitlement to an initial evaluation in excess of 10 percent for hypertension; entitlement to a compensable initial evaluation for pseudofolliculitis barbae; and entitlement to an initial evaluation in excess of 10 percent for tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  At his November 2010 hearing before the Board, the Veteran requested a withdrawal of his appeal concerning the issues of entitlement to service connection for right ear hearing loss; entitlement to a compensable initial evaluation, prior to April 27, 2009, for synovial cyst, right wrist; entitlement to an evaluation in excess of 10 percent, since April 27, 2009, for synovial cyst, right wrist; entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, L4-L5; entitlement to an initial evaluation in excess of 10 percent for hypertension; entitlement to a compensable initial evaluation for pseudofolliculitis barbae; and entitlement to an initial evaluation in excess of 10 percent for tinnitus.  As such, there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The issues of entitlement to service connection for right ear hearing loss; entitlement to a compensable initial evaluation, prior to April 27, 2009, for synovial cyst, right wrist; entitlement to an evaluation in excess of 10 percent, since April 27, 2009, for synovial cyst, right wrist; entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, L4-L5; entitlement to an initial evaluation in excess of 10 percent for hypertension; entitlement to a compensable initial evaluation for pseudofolliculitis barbae; and entitlement to an initial evaluation in excess of 10 percent for tinnitus, are dismissed.


REMAND

The Veteran is seeking entitlement to service connection for bilateral ankle disorders, and increased evaluations for his service-connected bilateral knee disorders, bilateral foot disorders, and left ear hearing loss.

Based upon a review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claims therein and the case must be remanded.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

At his hearing before the Board, the Veteran testified that he has received additional medical treatment for all of the conditions on appeal from the VA hospital in Fayetteville, North Carolina, the VA clinic in Winston-Salem, and from M. S. S., M.D.  This treatment occurred since the RO last sought to obtain the Veteran's pertinent medical treatment records.

When VA is put on notice of the existence of additional VA and private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2010); See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Under the circumstances of this case, the RO should, with the assistance of the Veteran, attempt to obtain the Veteran's updated VA and private treatment records.

At his November 2010 hearing before the Board, the Veteran testified that his bilateral knee disorders and bilateral foot disorders had worsened since their most recent VA examination in September 2007.  Specifically, the Veteran testified that instability in his knees caused him to fall several times per week.  He further testified that his contentions regarding instability in both his knees and feet were not accurately reported in his September 2007 VA examination.  Finally, the Veteran alleged that he had increasing pain and instability in his ankles, and that he received treatment for an ankle sprain during the previous year.  Under these circumstances, the RO should provide the Veteran with new VA examinations to ascertain the current severity of these disorders.  In addition, should a current ankle disorder be diagnosed, the VA examiner should provide an opinion as to whether any such disorder is related to the Veteran's military service, or whether any such disorder has been permanently aggravated beyond its natural progress by a service-connected disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In September 2007, the RO issued a rating decision that denied an evaluation in excess of 10 percent for service-connected left ear hearing loss.  In November 2007, the Veteran filed a VA Form 9, which effectively served as a notice of disagreement with RO's September 2007 decision.

The RO has not yet issued a statement of the case addressing this issue.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of this issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include evidence that provides a relationship between a bilateral ankle disorder, and his period of active military service, to include lay statements.  The Veteran must be provided an opportunity to identify all VA and non-VA medical providers who have treated or examined him for his bilateral knee disorders, bilateral foot disorders, bilateral ankle disorders, left ear hearing loss, and left acoustic neuroma, since his discharge from service in July 2005.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  The RO must then obtain copies of the related medical records that are not already in the claims file, to include medical records from Dr. M. S. S.  Regardless of the Veteran's response, the RO should attempt to obtain the Veteran's updated treatment records from the VA hospital in Fayetteville, North Carolina, and the VA clinic in Winston-Salem, North Carolina.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The RO must make arrangements for the Veteran to be afforded the appropriate VA examination to determine the nature and severity of his service-connected bilateral chondromalacia patella; residuals of a right foot injury; and degenerative arthritis of the 1st metatarsal joint, left foot with numbness.  The claims folder and a copy of this remand must be made available to the examiner, and reviewed in conjunction with the examination. 

With regard to the Veteran's service-connected bilateral knee disorders, all indicated tests and studies, to include active range of motion testing of the Veteran's service-connected bilateral knee disorders, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished.  Any pain during range of motion testing must be noted, and the examiner must accurately measure and report where any recorded pain begins when measuring range of motion, with and without repetition.  The examiner must describe all symptomatology due to the Veteran's service-connected bilateral knee disorders, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right and left knees, and if so, whether it is slight, moderate, or severe.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected bilateral knee disorders, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected bilateral knee disorders, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected bilateral knee disorders.  

With regard to the Veteran's service-connected right and left foot disorders, all pertinent symptomatology and findings must be reported in detail and it must be reported whether any such findings are the result of the Veteran's service-connected left and right foot disorders.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must state whether the residuals of the Veteran's service-connected degenerative arthritis of the 1st metatarsal joint of the left foot and residuals of his service-connected right foot injury represent moderate, moderately severe, or severe foot injuries.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed. 

3.  The Veteran must also be afforded the appropriate VA examination to determine the current existence and etiology of any ankle disorder found.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must identify whether any current ankle disorder is found; and if so, the examiner must render an opinion as to whether any disorder identified is related to the Veteran's period of military service, or to any incident therein; or whether any disorder identified has been permanently aggravated beyond its natural progress by a service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.

4.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected left ear hearing loss.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The VA examiner must also describe in the examination report the functional effects of the Veteran's left ear hearing loss.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

7.  The RO must then issue a statement of the case and notification of the Veteran's appellate rights on the issue on entitlement to an evaluation in excess of 10 percent for left ear hearing loss.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, it must be returned to the Board for appellate review.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


